DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 14-15 in the reply filed on 1109/2021 is acknowledged. Accordingly, claims 9-13 have been withdrawn from consideration.  Claims 1-8 and 14-15 are pending in the application and have been examined.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 04/09/2020, 10/14/2020 and 05/28/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.
Drawings
The drawings filed on 04/09/2020have been accepted by the Examiner for examination purposes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Image capturing apparatus in claims 1, 6-8 and 14-15; and,
Image analyzing unit in claims 1, 4-5 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 8 and 14, the limitation “approximately” is not defined in the disclosure. The metes and bounds of “approximately” is not found in the specification. The lack of clarity due to use of an undefined limitation has made claims 1, 6, 8 and 14 vague and indefinite.
Claims 2-5, 7 and 15 are rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 or an intermediate claim they have all the deficiencies of their respective parent claims inherent in them.
Claim 5 is further rejected because from the recitation “in other cases” it is not clear what other cases are being referred to.  The lack of clarity due to the above has made the claim vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 2018/0120214 A1).

Regarding claim 1, Kato et al (Kato hereinafter) teaches of a particle size measuring apparatus that measures a size of a particle, comprising: 
a first light source 3 configured to emit parallel beam (being laser light) toward a sample containing particles (see particles in dispersion medium in Figure 1);
a first image capturing apparatus 4 (that includes a camera 4ʹ) disposed to approximately face the first light source 3 with the sample (dispersion with particles) disposed therebetween and configured to capture an image of the sample (see paragraph [0035] and Figure 1); and, 
an image analyzing unit 5 (see paragraph [0035] and Figure 1) configured to analyze the image captured by the first image capturing apparatus, 
wherein the first image capturing apparatus 4 and the first light source 3 are in prescribed arrangement so as to approximately face each other so that an image of scattered light of the parallel beam incident on particles and scattered at a prescribed angle or smaller is captured by the first image capturing apparatus 4, and 
the image analyzing unit 5 is configured to calculate a particle size on the basis of a scattered light image captured by the first image capturing apparatus 4 (see abstract; paragraphs [0015], [0037], [0046], [0048], [0055]). 


    PNG
    media_image1.png
    550
    576
    media_image1.png
    Greyscale

Regarding claim 2, in addition to all the limitations of claim 1 as detailed above, Kato teaches that the prescribed arrangement indicates that an optical axis of the first image capturing apparatus 4 and a direction of the parallel beam cross each other at the prescribed angle (see paragraphs [0055] Figure 1). Note in paragraph [0036] that the optical axis of the light is inclined with respect to axis line 2ʹ (see Figure 1) and the camera 4ʹ of the imaging unit 4 is perpendicular to the axis line 2ʹ (see paragraph [0037]; Figure 1). From the above it can be seen that the optical axis of the first image capturing apparatus 4 and a direction of the parallel beam cross each other at a prescribed/ predetermined angle.

Claim 8 is appears to be a particle size measuring method using the apparatus of claim 1 and has limitations similar to that claimed in claim 1. For the above reason, the rationale for rejecting claim 1 applies, mutatis mutandis, to claim 8.
Allowable Subject Matter
Claims 1-8 and 14-15 are rejected for 35 U. S. C. §112(b) deficiencies, and claims 1-2 are rejected because their limitations are disclosed by prior art Kato et al as detailed above.

In claim 3, the limitation “the prescribed angle is determined as a threshold of a scattering angle at which the particle size can be identified from a difference in intensity of scattered light in particles” is allowable subject matter because, prior art of record taken alone or in combination, fails to disclose or render obvious such a limitation, in combination with the rest of the limitations of its parent claim.

In claim 4, the limitation “the image analyzing unit is configured to further acquire a particle shape image indicating a shape of a particle, calculate a particle size from the acquired particle shape image, and select and output any one of the particle size calculated from the particle shape image and a particle size calculated from the scattered light image” is allowable subject matter because, prior art of record taken alone or in combination, fails to disclose or render obvious such a limitation, in combination with the rest of the limitations of its parent claim.
Claims 5-7 and 14-15 are dependent on claim 4 or an intermediate claim.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886